Mr. Justice Thomas delivered the opinion of the court: This claim is for $76.00 for medical services rendered J. 0. Schofield by claimant. It is alleged that Schofield, an employee of the Department of Public Health, ran a splinter in his hand while opening a box on October 8, 1928, and that claimant treated him on account thereof from October 11th, to November 9th. Claimant has introduced no evidence to support his claim, but it is clear from the allegations of the declaration that there is no liability on the part of the State. The State is not liable for medical services furnished its employees unless there is a statute expressly so providing. It is not pretended there is any statute authorizing the State to pay for medical services rendered employees of the Department of Health. The claim is denied and the case is dismissed. On November 12, 1930, upon petition for rehearing, the following additional opinion was filed: Claimant has filed a petition for rehearing of this case. The rules of law announced in the- opinion filed herein are adhered to, and the petition for a rehearing is denied.